DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
A preliminary amendment filed 8/28/2020 has been acknowledged and entered. Claims 1-50 has been canceled. Claims 51-70 has been added. Claims 51-70 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 51, 53, 54, 56-58, 61, 63, 64 and 66-68 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 7, 8, 10-12, 15 and 16 of conflicting Patent No.  9,800,935 B2 in view of U.S. Pub. No. 20110102675 A1 to Jackson, claims 1, 3, 4, 7, 8, 10, 11, 13 and 14 of conflicting Patent No. 10,791,371 B2 in view of U.S. Pub. No. 20110102675 A1 to Jackson and claims 1-4, 7, 8, 11-14, 17 and 18 of conflicting Patent No. 10,313,757 B2 in view of U.S. Pub. No. 20110102675 A1 to Jackson.
Table 1 illustrates the conflicting claim pairs:

Conflicting Patent No. 9,800,935 B2
1

3
4

7
2
8


9

11
Conflicting Patent No. 10,791,371 B2
1

3
4

6

7


8

10
Conflicting Patent No. 10,313,757 B2
1

3
4

7
2
8


11

13
Pending Application 17/005482
51
52
53
54
55
56
57
58
59
60
61
62
63


Conflicting Patent No. 9,800,935 B2
12

15
10
16









Conflicting Patent No. 10,791,371 B2
11

13

14









Conflicting Patent No. 10,313,757 B2
14

17
12
18









Pending Application 17/005482
64
65
66
67
68
69
70









Table 2 illustrates a mapping between the limitations claim 51 of the pending application and claim 1 of the conflicting Patent No. 9,800,935 B2. Claim 61 of the pending application and claim 9 in the conflicting Patent No. 9,800,935 B2, respectively, are analyzed similarly. Conflicting Patent No. 10,791,371 B2 and 10,313,757 B2 are 
Conflicting Patent No. 9,800,935 B2
Claim 1 of Conflicting Application
Serial Number (17/005482)
Claim 51 of Pending Application
1. A method for providing content recommendations based on recent activity, the method comprising:
51. A method for providing a content recommendation, the method comprising: 

determining that a user has stopped using a first device and is using a second device; in response to determining that the user has stopped using the first device and is using the second device, retrieving a period of time that corresponds to an amount of time the user continuously used the first device immediately before using the second device; 

determining, using processing circuitry, that a user has stopped using a first device and is using a second device; 
transmitting a first request for a plurality of media assets that the user consumed on the first device during the period of time; 

receiving, in response to the first request, a plurality of media asset identifiers corresponding to media assets that the user has consumed during the period of time; 

transmitting a second request for metadata associated with the plurality of media asset identifiers corresponding to the media assets that the user has consumed during the period of time; 

determining, based on the metadata, a plurality characteristics, wherein each of the plurality of characteristics is associated with a media asset of the plurality of media assets that the user has consumed during the period of time; 
determining, using the processing circuitry, a characteristic that is associated with a plurality of media assets that the user consumed on the first device; 
calculating, for each of the plurality of characteristics, a number of media assets from the plurality of media assets that match a respective characteristic of the plurality of characteristics; 


determining, using the processing circuitry, a media asset type that is supported by the second device; determining, using the processing circuitry, the content recommendation based on the determined media asset type and the characteristic that is associated with the plurality of media assets; and 
recommending, based on the characteristic, media content for consumption on the second device.
causing the content recommendation to be displayed on the second device.


As Table 2 clearly illustrates, the only limitation not taught by claim 51 of the conflicting patent No. 9,800,935 B2, 10,791,371 B2 and 10,313,757 B2 is:
determining, using the processing circuitry, a media asset type that is supported by the second device; 
determining, using the processing circuitry, the content recommendation based on the determined media asset type.
Jackson discloses determining, using the processing circuitry, a media asset type that is supported by the second device (Jackson Fig. 3-5, ¶0011, 0016, 0028-0029, 0031-0034, 0041, determining using processor, video content type, e.g. SD/HD format, that is capable/supported by the television receiver); and 
determining, using the processing circuitry, the content recommendation based on the determined media asset type (Jackson Fig. 1-4, ¶0011, 0016, 0028-0029, 0031-0034, 0041, determining using processor video content recommendations based on the video content type, e.g. SD/HD format, that is capable/supported by the television receiver).
Jackson. The suggestion/motivation would have been in order to filter content based on the devices capabilities thereby allowing the user to identify the content of interest enhancing the user’s experience.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 51-54 and 61-64 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20160066040 A1 to Webster in view of U.S. Pub. No. 20210026518 A1 to Lewis and in further view of U.S. Pub. No. 20110102675 A1 to Jackson.
As to claims 51 and 61, Webster discloses a method for providing a content recommendation, the method comprising: 
determining, using the processing circuitry, a characteristic that is associated with a plurality of media assets that the user consumed on the first Webster Fig. 5-7, ¶0026-0027, 0030, 0032, 0037-0039, 0044, 0049-0051, 0058, determining a characteristic e.g. episodes that is associated with a plurality of contents that the user watched on the media client device);
determining, using the processing circuitry, the content recommendation based on the characteristic that is associated with the plurality of media assets (Webster Fig. 5-7, ¶0037-0039, 0044, 0049-0051, 0055-0058, identifying a plurality of media content e.g. identify next available episode or different media content recommendations/suggestions based on the previous media content and watched list/history and displaying next watch recommendations/suggestions by another media client to display the identified next available episode or different media content recommendations/suggestions); and 
causing the content recommendation to be displayed on the second device (Webster Fig. 5-7, ¶0026-0027, 0037-0039, 0044, 0049-0051, 0055-0058, displaying next watch recommendations/suggestions by another media client to display the identified next available episode or different media content recommendations/suggestions).
Webster does not expressly disclose determining, using processing circuitry, that a user has stopped using a first device and is using a second device;
determining, using the processing circuitry, a media asset type that is supported by the second device; and 
determining, using the processing circuitry, the content recommendation based on the determined media asset type.
Lewis discloses determining, using processing circuitry, that a user has stopped using a first device and is using a second device (Lewis ¶0018, 0019, 0035-0038, determining user has stopped using first device and using second device).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Webster by determining, using processing circuitry, that a user has stopped using a first device and is using a second device as disclosed by Lewis. The suggestion/motivation would have been in order to provide continuation of playback of media content by different devices when detecting the user has stopped using the first device and using the second device thereby enhancing the user’s experience.
Webster and Lewis do not expressly discloses determining, using the processing circuitry, a media asset type that is supported by the second device; and 
determining, using the processing circuitry, the content recommendation based on the determined media asset type.
Jackson discloses determining, using the processing circuitry, a media asset type that is supported by the second device (Jackson Fig. 3-5, ¶0011, 0016, 0028-0029, 0031-0034, 0041, determining using processor, video content type, e.g. SD/HD format, that is capable/supported by the television receiver); and 
Jackson Fig. 1-4, ¶0011, 0016, 0028-0029, 0031-0034, 0041, determining using processor video content recommendations based on the video content type, e.g. SD/HD format, that is capable/supported by the television receiver).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Webster and Lewis by determining, using the processing circuitry, a media asset type that is supported by the second device; and determining, using the processing circuitry, the content recommendation based on the determined media asset type as disclosed by Jackson. The suggestion/motivation would have been in order to filter content based on the devices capabilities thereby allowing the user to identify the content of interest enhancing the user’s experience.
As to claims 52 and 62, Jackson discloses wherein the media asset type supported by the second device comprises video content, audio content, and textual content (Jackson Fig. 1-4, ¶0010, 0011, 0016, 0024, 0028-0029, 0031-0034, 0041, video content, audio content and textual data).
As to claims 53 and 63, Jackson discloses wherein determining that the user has stopped using the first device and is using the second device further comprises detecting that the user has moved from a first location that is associated with the first device to a second location that is associated with the second device (Jackson Fig. 1-4, ¶0018, 0022, 0034, 0048, different locations associated with a plurality of devices).
claims 54 and 64, Jackson discloses wherein determining that the user has stopped using the first device and is using the second device comprises detecting that the user has stopped interacting with the first device and is interacting with the second device (Jackson Fig. 1-4, ¶0016, 0018, 0035, 0040, 0043, detect user stop using/interacting with first device and is using/interacting with second device).

Claims 55, 56, 65 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20160066040 A1 to Webster in view of U.S. Pub. No. 20210026518 A1 to Lewis in further view of U.S. Pub. No. 20110102675 A1 to Jackson and in further view of U.S. Pub. No. 20080307462 A1 to Beetcher
As to claims 55 and 65, Webster, Lewis and Jackson do not expressly disclose determining a resource that is accessible by the second device; and executing a search on the resource for a media asset that is available on the second device.
Beetcher discloses determining a resource that is accessible by the second device (Beetcher Fig. 13-15, ¶0060, 0074, 0086-0090, determining a plurality of resources/sources that is accessible by the plurality of devices); and executing a search on the resource for a media asset that is available on the second device (Beetcher Fig. 13-15, ¶0060, 0074, 0086-0090, searching the plurality of resources/sources for a media content that is available to stream on the display device).
Webster, Lewis and Jackson by determining a resource that is accessible by the second device; and executing a search on the resource for a media asset that is available on the second device as disclosed by Beetcher. The suggestion/motivation would have been in order to search for a plurality of different media content from a plurality of different resources/sources associated with search request thereby enhancing the user’s experience.
As to claims 56 and 66, Webster and Jackson discloses wherein determining the content recommendation comprises: filtering the available media asset based on whether the available media asset is associated with the determined characteristic, wherein the content recommendation for the second device is based on the filtered available media asset and (Webster Fig. 5-7, ¶0037-0039, 0044, 0049-0051, 0055-0058, removing media content based on the media content associated with the determined watched list/episode, where the recommendations for the other device is based on the removed watched list/episode and Jackson Fig. 3-5, ¶0031-0033, 0037, 0040, filtered content selection menu).

Claims 57 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20160066040 A1 to Webster in view of U.S. Pub. No. 20210026518 A1 to Lewis in further view of U.S. Pub. No. 20110102675 A1 to Jackson and in further view of U.S. Pub. No. 20150370466 A1 to Hoffert.
claims 57 and 67, Webster, Lewis and Jackson do not expressly disclose storing, using the processing circuitry, a list of devices associated with the user.
Hoffert discloses storing, using the processing circuitry, a list of devices associated with the user (Hoffert ¶0063, database storing a list of devices associated with the respective user).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Webster, Lewis and Jackson by determining, using the processing circuitry, a media asset type that is supported by the second device; and determining, using the processing circuitry, the content recommendation based on the determined media asset type as disclosed by Hoffert. The suggestion/motivation would have been in order to provide a database that allows the identification of a plurality of devices associated with the user thereby enhancing the user’s experience.

Claims 58 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20160066040 A1 to Webster in view of U.S. Pub. No. 20210026518 A1 to Lewis in further view of U.S. Pub. No. 20110102675 A1 to Jackson and in further view of U.S. Pub. No. 20140344848 A1 to Busse.
As to claims 58 and 68, Webster, Lewis and Jackson do not expressly disclose causing an alert to be generated based on the content recommendation.
Busse discloses causing an alert to be generated based on the content recommendation (Busse Fig. 6, ¶0040, 0051-0053, alert generated based on content recommendation).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Webster, Lewis and Jackson by causing an alert to be generated based on the content recommendation as disclosed by Busse. The suggestion/motivation would have been in order to provide a notification to the user alerting the user of the content recommendation thereby enhancing the user’s experience.

Claims 59 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20160066040 A1 to Webster in view of U.S. Pub. No. 20210026518 A1 to Lewis in further view of U.S. Pub. No. 20110102675 A1 to Jackson in further view of U.S. Pub. No. 20140344848 A1 to Busse and in further view of U.S. Pub. No. 20150296047 A1 to Ghazisaidi.
As to claims 59 and 69, Webster, Lewis, Jackson and Busse do not expressly disclose wherein causing the alert to be generated further comprises determining an alert type based on the determined media asset type supported by the second device.
Ghazisaidi discloses wherein causing the alert to be generated further comprises determining an alert type based on the determined media asset type supported by the second device (Ghazisaidi ¶0037, 0045, generate a device capability alert when a quality of content exceeds the capabilities of user device 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Webster, Lewis, Jackson and Busse by wherein causing the alert to be generated further comprises determining an alert type based on the determined media asset type supported by the second device as disclosed by Ghazisaidi. The suggestion/motivation would have been in order to provide an alert with information that provide detailed/identifying information allowing the user to easily/quickly to be informed thereby enhancing the user’s experience.

Claims 60 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20160066040 A1 to Webster in view of U.S. Pub. No. 20210026518 A1 to Lewis in further view of U.S. Pub. No. 20110102675 A1 to Jackson in further view of U.S. Pub. No. 20140344848 A1 to Busse and in further view of U.S. Pub. No. 20090119711 to Kitayama.
As to claims 60 and 70, Webster, Lewis, Jackson and Busse do not expressly disclose wherein causing the alert to be generated further comprises determining a number of media assets of the content recommendation, wherein 
Kitayama discloses wherein causing the alert to be generated further comprises determining a number of media assets of the content recommendation, wherein the alert is generated based on the number of the media assets of the content recommendation displayed on the second device (Kitayama Fig. 8-11, ¶0073, determining number of programs matching for recommendation and displaying notification based on determined preset condition as the preset condition whose recommended level of selection is high if the number of programs matching this preset condition reaches a set value
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Webster, Lewis, Jackson and Busse by wherein causing the alert to be generated further comprises determining a number of media assets of the content recommendation, wherein the alert is generated based on the number of the media assets of the content recommendation displayed on the second device. as disclosed by Kitayama. The suggestion/motivation would have been in order to provide an alert with information that provide detailed/identifying information allowing the user to easily/quickly to be informed thereby enhancing the user’s experience.

Conclusion
Claims 51-70 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426